DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1-20 are pending.

Claim Objections
Claims 1, 9, 10, 18 are objected to because of the following informalities:  
Claim 1 
suggest changing “just” in lines 8 and 15 to “only”
suggest inserting “(i)” in front of “control” in line 4 and “(ii)” in front of “communicate” in line 5
suggest changing “environmental device” in lines 8, 9, 15, and 16 to “the device in the person’s environment”
Claim 9 - suggest changing “just” in line 1 to “only”
Claim 10 
suggest changing “just” in lines 8, 15, and 22 to “only”
suggest changing “environmental device” in lines 8, 9, 15, and 16 to “the device in the person’s environment”
Claim 18 - suggest changing “just” in line 1 to “only”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1 and 10 recite receiving data concerning a person’s electromagnetic brain activity.  However, “data concerning…” does not necessarily require electromagnetic brain activity, but merely data related to electromagnetic brain activity.  A review of the specification suggests that the data is electromagnetic brain data (EEG) activity.   Applicant does not have possession of the broader claimed subject matter.  The Office suggests amending to state “receiving electromagnetic brain activity” to overcome the rejection.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
It is unclear who “their” is referencing in lines 8 and 15 of claims 1 and 10.  The Office interpreted as meaning the person moves his/her eye. 
The following phrase “-wherein the person does not use an action modality is selected from the group consisting of” on line 24 of claim 10 is indefinite.  It is unclear how to interpret this phrase.  The Office believes Applicant may have meant to state that the modality IS selected from the list of options. If so, claim suggestion is “wherein the person does not use a third action modality, wherein the third action modality is selected from the group consisting of”.

Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) an abstract idea.  In particular, claims 1 and 10 both recite two analyzing step that were interpreted as reciting mental processes (analyzing was interpreted as performing an evaluation). This judicial exception is not integrated into a practical application because the step of controlling the device in claims 1 and 10 in the selected manner or communicating the selected word may amount to the person just performing a manual action (a reading of the specification indicates however that this step is performed by what is commonly known as a brain computer interface device).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the three receiving steps in each claim were interpreted as extra-solution data gathering steps. Claims 2-9 and 11-20 were interpreted as limitations related to the extra-solution data gathering.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9, 10, 12-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leuthardt (US 2012/0022391).
Regarding claim 1, Leuthardt discloses a method for interpreting a person's electromagnetic brain activity to control and/or communicate with a device in the person's environment (see Abstract) comprising: 
receiving data concerning a person's electromagnetic brain activity during a first time period (Fig. 4, #404) in which the person uses a first action modality to control a device in the person's environment in a selected manner or communicate a selected word or phrase to the device (the brain signals acquired in 404 are while the person attempts to perform some physical activity, i.e. “an intended cognitive task” per [0045]; an example is given in [0055] where signals are correlated with the activity that was occurring at the time of acquisition, which was in this case, the movement of a joystick); wherein the first action modality is selected from the group consisting of: using a touch screen; typing a word, phrase, or command; moving a computer mouse; speaking a word, phrase, or command; manually moving a switch, button, dial, or knob on the environmental device; making a hand gesture ([0055]-[0057] disclose the movement of hands); moving their eyes; and just thinking about controlling the environmental device;
receiving data concerning the person's electromagnetic brain activity during a second time period in which the person uses a second action modality to control the device in the person's environment in the selected manner or communicate the selected word or phrase; wherein the second action modality is selected from the group consisting of: using a touch screen; typing a word, phrase, or command; moving a computer mouse; speaking a word, phrase, or command; manually moving a switch, button, dial, or knob on the environmental device; making a hand gesture; moving their eyes; and just thinking about controlling the environmental device; and wherein the second action modality is different than the first action modality (the Office interpreted this as repeating the first step with a different task in order for the brain computer interface to learn/identify/associate particular brain signals with a new physical task); 
analyzing the data from the first time period and the second time period to identify a specific pattern of electromagnetic brain activity in both the first time period and the second time period; wherein this specific pattern of electromagnetic brain activity is associated with controlling the device in the person's environment in the selected manner or communicating the selected word or phrase (this was interpreted as the learning process of correlating specific brain signals with activities being performed; Leuthardt at [0045] discloses that these correlations are then stored for subsequent pattern recognition; [0054]-[0055] discusses an example of correlating  brain activity associated with specific types of hand movements by the user – the search for other correlations associated with specific activities would be conducted; a phonemic example is mentioned at [0061]); 
receiving data concerning the person's electromagnetic brain activity during a third time period in which the person does not use either the first action modality or the second action modality; analyzing the data from the third time period to identify the specific pattern of electromagnetic brain activity which is associated with controlling the device in the person's environment in the selected manner or communicating the selected word or phrase (the Office interpreted this as repeating the learning process above again for a different task); and 
controlling the device in the person's environment in the selected manner or communicating the selected word or phrase when the specific pattern is identified during the third time period (Fig. 4, #414).
Regarding claim 10, Leuthardt discloses s method for interpreting a person's electromagnetic brain activity to control and/or communicate with a device in the person's environment (see abstract) comprising: 
receiving data concerning a person's electromagnetic brain activity during a first time period (Fig. 4, #404) in which the person uses a first action modality to control a device in the person's environment in a selected manner or communicate a selected word or phrase (the brain signals acquired in 404 are while the person attempts to perform some physical activity, i.e. “an intended cognitive task” per [0045]; an example is given in [0055] where signals are correlated with the activity that was occurring at the time of acquisition, which was in this case, the movement of a joystick); wherein the first action modality is selected from the group consisting of: using a touch screen; typing a word, phrase, or command; moving a computer mouse; speaking a word, phrase, or command; manually moving a switch, button, dial, or knob on the environmental device; making a hand gesture ([0055]-[0057] disclose the movement of hands); the person moving their eyes; and just thinking about controlling the environmental device; 
receiving data concerning the person's electromagnetic brain activity during a second time period in which the person uses a second action modality to control the device in the person's environment in the selected manner or communicate the selected word or phrase; wherein the second action modality is selected from the group consisting of: using a touch screen; typing a word, phrase, or command; moving a computer mouse; speaking a word, phrase, or command; manually moving a switch, button, dial, or knob on the environmental device; making a hand gesture; the person moving their eyes; and just thinking about controlling the environmental device; and wherein the second action modality is different than the first action modality (the Office interpreted this as repeating the first step with a different task in order for the brain computer interface to learn/identify/associate particular brain signals with a new physical task); 
analyzing the data from the first time period and the second time period to identify a specific pattern of electromagnetic brain activity in both the first time period and the second time period; wherein this specific pattern of electromagnetic brain activity is associated with controlling the device in the person's environment in the selected manner or communicating the selected word or phrase (this was interpreted as the learning process of correlating specific brain signals with activities being performed; Leuthardt at [0045] discloses that these correlations are then stored for subsequent pattern recognition; [0054]-[0055] discusses an example of correlating  brain activity associated with specific types of hand movements by the user – the search for other correlations associated with specific activities would be conducted; a phonemic example is mentioned at [0061]); 
receiving data concerning the person's electromagnetic brain activity during a third time period in which the person just thinks about controlling the device in the person's environment in the selected manner or communicating the selected word or phrase; and wherein the person does not use an action modality is selected from the group consisting of: using a touch screen; typing a word, phrase, or command; moving a computer mouse; speaking a word, phrase, or command; manually moving a switch, button, dial, or knob on the environmental device; making a hand gesture; and moving their eyes; analyzing the data from the third time period to identify the specific pattern of electromagnetic brain activity which is associated with controlling the device in the person's environment in the selected manner or communicating the selected word or phrase (Fig. 4, #410); and 
controlling the device in the person's environment in the selected manner or communicating the selected word or phrase when the specific pattern is identified during the third time period (Fig. 4, #414).
Regarding claims 3 and 12, Leuthardt discloses wherein the first action modality is using a typing a word, phrase, or command ([0021] discloses controlling a keyboard).
Regarding claims 4 and 13, Leuthardt discloses wherein the first action modality is moving a computer mouse ([0021] discloses controlling a mouse).
Regarding claims 5 and 14, Leuthardt discloses wherein the first action modality is speaking a word, phrase, or command ([0048] discloses the ability for phonemic control as related to non-motor class of cognitive operations).
Regarding claims 6 and 15, Leuthardt discloses wherein the first action modality is manually moving a switch, button, dial, or knob on the environmental device (this could refer to any number of examples in [0021] including environmental controls, entertainment devices, input devices such wheels, joysticks, levers, buttons, keyboard keys, trackpads, and trackballs).
Regarding claims 7 and 16, Leuthardt discloses wherein the first action modality is making a hand gesture (this was previously cited in the rejection of claims 1 and 10).
Regarding claims 9 and 18, Leuthardt discloses wherein the first action modality is just thinking about controlling the environmental device (this can be demonstrated at least by the mental control of a cursor on the screen example in [0057]).
Regarding claim 19, Leuthardt discloses wherein the first action modality is using a touch screen or typing on a keyboard (see claim 3 rejection) and the second action modality is speaking a word, phrase, or command (see claim 5 rejection).  Leuthardt does not disclose a specific order to learning different modalities for control of devices, but there does not appear to be any specific purpose or advantage to the order claimed and Leuthardt’s BCI would be capable of learning in any order including the one claimed.
Regarding claim 20, Leuthardt discloses wherein the first action modality is using a touch screen or typing on a keyboard (see claim 3 rejection) and the second action modality is manually moving a switch, button, dial, or knob on the environmental device (see claim 6 rejection).  Leuthardt does not disclose a specific order to learning different modalities for control of devices, but there does not appear to be any specific purpose or advantage to the order claimed and Leuthardt’s BCI would be capable of learning in any order including the one claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leuthardt in view of Vilimek et al., "BC (eye): Combining eye-gaze input with brain-computer interaction." International Conference on Universal Access in Human-Computer Interaction. Springer, Berlin, Heidelberg, 2009.  Leuthardt does not disclose wherein the first action modality is moving their eyes.  However, using BCIs to learn eye movement signals and then use those signals to control devices was known in the arts at the time of the filing of the invention.  For example, Vilimek et al. teach a BCI that uses gaze input to control devices (see Abstract).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Leuthardt’s BCI to also include the capability to learn to interpret brain signals from eye movements as taught by Vilimek to control devices because this could help some paralyzed persons. 
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Leuthardt in view of Erp et al., "Touch-based Brain Computer Interfaces: State of the art," 2014 IEEE Haptics Symposium (HAPTICS), 2014, pp. 397-401.  Leuthardt does not disclose wherein the first action modality is using a touch screen.  However, a modality relate dot the control of a touchscreen was known in the art at the time of the filing of the invention.  Erp et al. teach a touch-based BCI where signals related to touching are learned by the BCI (See generally the entire article, particularly section 2 on page 398).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Leuthardt’s BCI to learn touch signals as taught by Erp et al. for using touch screens because it could help some paralyzed people accomplish tasks. 

Conclusion
Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THO Q TRAN/Examiner, Art Unit 3791             

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791